Name: Commission Regulation (EEC) No 761/93 of 24 March 1993 amending Council Regulation (EEC) No 3037/90 on the statistical classification of economic activities in the European Community
 Type: Regulation
 Subject Matter: economic geography;  economic conditions;  economic analysis
 Date Published: nan

 Avis juridique important|31993R0761Commission Regulation (EEC) No 761/93 of 24 March 1993 amending Council Regulation (EEC) No 3037/90 on the statistical classification of economic activities in the European Community Official Journal L 083 , 03/04/1993 P. 0001 - 0024 Finnish special edition: Chapter 2 Volume 9 P. 0030 Swedish special edition: Chapter 2 Volume 9 P. 0030 COMMISSION REGULATION (EEC) No 761/93 of 24 March 1993 amending Council Regulation (EEC) No 3037/90 on the statistical classification of economic activities in the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical nomenclature of economic activities in the European Economic Community (1), and in particular Articles 8 (b) and 9 thereof, Whereas Regulation (EEC) No 3037/90 established a nomenclature of economic activities, hereinafter called NACE Rev. 1, to meet the requirement of statistics within the Community; Whereas it is necessary to amend NACE Rev. 1 to take account of the technological and economic development; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee (NACE) set up by Decision 89/382/EEC (Euratom) (2) and Regulation (EEC) No 3037/90, HAS ADOPTED THIS REGULATION: Article 1 This Regulation incorporates minor amendments to NACE Rev. 1. Article 2 The following classes of NACE Rev. 1 as annexed to Regulation (EEC) No 3037/90 shall be deleted and aggregated to other classes: 05.03; 11.11, 11.12, 11.13; 15.99; 17.73, 17.74, 17.75; 60.23; 61.11, 61.12. Article 3 The Annex to Regulation (EEC) No 3037/90 is hereby replaced by the Annex to this Regulation. Article 4 This Regulation shall enter into force on the 20 day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1993. For the Commission Henning CHRISTOPHERSEN Member of the Commission (1) OJ No L 293, 24. 10. 1990, p. 1(2) OJ No L 181, 28. 6. 1989, p. 47. ANNEX /* Tables: see OJ */ (1)() European Coal and Steel Community.